DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 7/21/22.
Response to Arguments
Applicant’s 7/21/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0139920 A1 to Ball et al. (“Ball”) [IDS 2/16/22] in view of U.S. Patent Publication No. 2015/0245097 A1 to Agrawal et al. (“Agrawal”).  
As to claim 1, Ball discloses a method comprising (Ball: fig 1-14):
receiving a request from a client device to view a media content item, the media content item associated with a set of comments (Ball: fig 1-6, [0012-116]: … in response to a request from the user or other entity for a particular object (a media content item) stored in data store of social-networking system (receiving a request from a client device to view a media content item …) [0069] … example of comments associated with a post … a target user may read the posts (media content item(s)) and/or associated comments [0070]), 
the media content item having a duration of time for playback (Ball: fig 1-6, [0012-116]: signals based on detecting that audience member has viewed the content object (the media content item …) … further based on an amount of time during which the audience member viewed the content object (the media content item having a duration of time for playback) … a Viewed by Users signal represents whether user have viewed the post e.g. positive value if so, zero if not  … signals for specific audience interaction are further based on an amount of time during which the audience member viewed the content object and the amount of time is measured as between time at which tap interaction received and a time at which instructions to navigate away from the article received (the media content item having a duration of time for playback) [0113]), 
each comment from the set of comments associated with a user profile and a timestamp representing a time within the duration of time in which each comment was created (Ball: fig 1-6, [0012-116]: fig 2 … a user node 202 has corresponding user-profile page (a user profile) … concept node 204 has corresponding concept-profile page [0045] … fig 3A-C & 4A… reply in time count of how many times an author’s posts have been replied to by a comment within a threshold time e.g. within 1, minutes, 30 minutes, 1 hour or the like (within the duration of time) [0089]  … all posts having comments by at least one or more users may optionally be restricted to a certain time period [0091-92] … comments listed are ordered according to the time at which they were received (see with [0089; 91-92] - each comment from the set of comments associated with  … a timestamp representing a time within the duration of time in which each comment was created) and for each comment the signal table includes description, comment text, the author, a valid URL, relevance … ratio of unique user mentions, author verification, static author reputation, score using the static reputation (see with [0045] - each comment from the set of comments associated with a user profile) [0093]), 
the request associated with a viewer profile that is associated with a set of connected user profiles in an entity graph (Ball: fig 1-6 & fig 11-13 [0012-199]: fig 2… nodes in social graph 200 may be represented by profile-page … user node 202 may have corresponding user-profile page … concept node 204 may have corresponding concept-profile page [0043] social-networking system 160 may determine social-graph affinity of various social-graph entities for each other … overall affinity may change based on continued monitoring of the actions or relationships associated with the social-graph entity [0059]  … a pair of nodes may be connected to each other by one or more edges 206 representing relationship between the pair of nodes … as example a first user may indicate second user is “friend” … nodes are users or concepts being connected in social graph 200 by one or more edges 206 (see with [0043; 59] - associated with a set of connected user profiles in an entity graph) [0045] fig 11-13 … users interactions (request(s)) by target user with comment(s) may include friending another user related to content object associated with comment … record of friending interaction stored in user interaction log  (a viewer profile) 1118  … signal named “Author is friend” detects situation e.g. author of content  object associated with a comment is a friend of target user and signal generator receives friended interaction between target user and Nick from interaction log (a viewer profile) 1118 (see with [0043; 45; 59] - the request associated with a viewer profile that is associated with a set of connected user profiles in an entity graph) [0132]);
determining a comment associated with a user profile from the set of connected user profiles (Ball: fig 1-6 & fig 11-13 [0012-199]: …may measure of quantify social-graph affinity (determining associated with a user profile from the set of connected user profiles) … actions may include various types of communications such as sending messages, posting content or commenting on content (determining a comment associated with a user profile from the set of connected user profiles) … types of observation actions such as accessing or viewing profile page(s), various types of coincidence information about two or more social-graph entities, such as being in same group, tagged in same photograph, checked-in at same location, attending same event or other suitable actions [0060] … for example, factors (determining) may include, for example, user actions, types  of relationships … or any combination thereof … weights may change according to the user, type of relationship, type of action …relationship to social-graph entities connected … ratings and weights may be continuously updated based on continued tracking of actions (see with [0060] - determining a comment associated with a user profile from the set of connected user profiles) [0061] … any suitable type of user actions tracked or monitored and typical user actions include viewing profile pages, creating or posting content, interacting with content (see with [0060] - commenting) … liking particular pages (see with [0060] - commenting) … may analyze user’s actions to determine if action(s) indicate affinity for subject matter, content, other users and so forth [0062] … example … user nodes connected by spouse-type edge representing two users are married may be assigned (determining) higher coefficient than user(s) connected by friend-type edge (see with [0060] - determining a comment associated with a user profile from the set of connected user profiles) [0063] ), 
the comment being associated with a particular time within the duration of time in which the comment was created (Ball: fig 1-6 & fig 11-13 [0012-199]: … a score for a comment may be determined based on the time that user(s) have spent viewing the comment (the comment being associated with a particular time …) … an interaction may indicate a user viewing comment start time specific to the comment and user and indication of stop time that user no longer viewing comment … sum of time spent by users who interacted with comment may be for certain time period e.g. past hour, current day, past five days etc (… within the duration of time in which the comment was created) [0192] and see fig 3A-C in which each comment has a time stamp (comment being associated with a particular time a particular time) relative to comments with time stamps being responded to (… within the duration of time in which the comment was created)).
Ball did not explicitly disclose generating a summary comments selectable user interface (UI) item based at least in part on the user profile, the summary comments selectable UI item including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time (emphasis added).
Specifically, Ball discloses generating a summary comments selectable user interface (UI) item based at least in part on the user profile, the summary comments selectable UI item including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time (emphasis added) (Ball: fig 1-6 & fig 11-13 [0012-199]: fig 13 … for each interaction 360 between target user and element in user interface 320 related to the comment may be stored in comment interaction log 1318 in a format, for example, user (such as an identifier such as profile icon), comment identifier, interaction type, interaction parameters) (that is- generating a comment interaction log serves as basis for generating a comments selectable user interface (UI) item based at least in part on the user profile) [0168] …a mouseover with respect to the comment 1320 is displayed on client screen then category of interaction in this category includes … user input requesting expansion of comment 1320 identified by received user input click on comment expansion icon 1354 displayed for comment  (see with [0168] - generating a summary comment interaction log serves as basis for generating a comments selectable user interface (UI) item based at least in part on the user profile) … and submitting a reply to comment identified by user input click on “reply” in action menu … indicating Like for comment by mouse click on “Like” in action menu (see with fig 13 &  [0168] - the summary comments selectable UI item including at least a profile identifier such as photo/icon or avatar corresponding to the user profile that is associated with a user who created the comment at the particular time) [0175-176]).
Nonetheless, Ball did not explicitly disclose generating a summary comments selectable user interface (UI) item based at least in part on the user profile, the summary comments selectable UI item including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time (emphasis added).
Agrawal disclose generating a summary comments selectable user interface (UI) item based at least in part on the user profile (Agrawal: fig 1-7, [0007-47]: fig 1 … user interface can provide mechanism through which user can click on or touch a particular submission in order to select that particular submission (a summary comments selectable user interface (UI) item) [0033] … video comment 116 initially is presented as a thumbnail image that can be a automatically selected frame from video content that user 114 provided as submission (one kind of a summary comments selectable user interface (UI) item)  and in response to the viewer clicking or otherwise selecting the thumbnail image, user interface begins to present video comment 116 within the boundaries of the thumbnail occupied and thus the viewer can watch a motion video and audio comment that another user submitted in response to video presentation 102 [0034] … buttons 124 126 128 have appearance of comment bubbles (another kind of a summary comments selectable user interface (UI) item)  as seen in comic strip as indication that something audible is being said … blue button has label “funny” orange button has label “thumbs up” green button has label “meh” and a viewer can input submissions by activating any of the buttons [0039] … server, upon receiving comments and ratings can tag or otherwise associate these submissions with timestamps that indicate temporal position at which video recording was currently playing at times that submissions received … tag or otherwise associate these submissions with the identities of users who submitted them (see with [0018] - based at least in part on the user profile) [0015] … each button can correspond to a different rating or pre-specified comment such as “funny” “boring” “offensive” “weird” … detect user activation of button and store in association with button identity, a timestamp indicative of temporal position at which video recording was being presented at the time button activated [0019]  … in addition to set of buttons, web page can include a bar graph or other visual indicator (yet another kind of a summary comments selectable user interface (UI) item) of the quantity of times that each button was selected by users at different time intervals in the video presentation and the bar graph divided into set of sections pertaining to the different buttons, for example, a first section pertain to “funny” button while second section pertains to “boring” button, a vertical axis of graph represents quantity of activations of button corresponding to that section during a particular time interval and horizontal axis of graph represents the time intervals [0020] … the performer might consult the textual comments having timestamps occurring in each section in order to obtain more specific feedback relating to each time interval (see with [0015;18; 20; 33-34;39] - a summary comments selectable user interface (UI) item based at least in part on the user profile) [0021] … textual comment 110 submitted by user 108 having unique identity “reinhold” and identity and graphical avatar of user 108 are presented immediately above textual comment 110 and immediately below displays timestamp 112 pertains to 3:30 time point within video presentation (see with [0015;18; 20-21; 33-34; 39] - a summary comments selectable user interface (UI) item based at least in part on the user profile) [0032]), 
the summary comments selectable UI item (see [0033-34;39; 20-21] for different summary comments selectable UI item(s)) including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time (emphasis added) (Agrawal: fig 1-7, [0007-47]: fig 1 … server stores submissions (comments) in association with timestamps (at the particular time) and user identities who generated submissions (the user profile that is associated with a user who created the comment) … server can generate or refresh video recording webpage to include, along with each submission, an indication of the identity of the user who generated the submission, the identity includes, for example, user name, graphical avatar icon specific to the user who possesses that identity (see with [0015;18; 20-21; 32] - including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time) [0018]).
Ball and Agrawal are analogous art because they are from the same field of endeavor with respect to commentary.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Agrawal into the method by Ball.  The suggestion/motivation would have been to provide an on-line commentary system presenting submission controls through which user can submit feedback related to specific points within that presentation of textual, video audio or drawing comments (Agrawal: [0006]).
Ball and Agrawal further disclose causing a display of playback of the media content item and the summary comments selectable UI item in response to the request to view the media content item (Agrawal: fig 1-7, [0007-47]: fig 1 … submission of a comment … causes server to update user interface in real-time … browser can dynamically refresh … cause the user interface to include at least a subset of the textual, audio, and/or video comments that users have submitted relative to video presentation 102 (causing a display of playback of the media content item …) [0030] … user interface provides a mechanism through which an on-line commentator can specify to which of several displayed submissions his own submission is meant to be a reply (see [0033-34;39; 20-21] for different  summary comments selectable UI item(s) …), for example, user can click on or touch a particular submission to select … server stores the newly received submission in association with the particular submission as a reply to that particular submission and the indentation of some responsive comments below other comments forms a kind of comment hierarchy … user interface includes controls that user can activate in order to expand or collapse comments  thereby causing comments to become revealed or obscured in real-time comment log seen by that particular person [0033]); and
during the playback of the media content item at the particular time, causing a display of the comment (Agrawal: fig 1-7, [0007-47]: fig 1 … user interface presents multiple comments pertaining to specific time points within video presentation 102 [0031]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Ball and Agrawal disclose in response to detecting a user selection of the summary comments selectable UI item, causing a display of the comment associated with the user profile (Agrawal: fig 1-7, [0007-47]: fig 1 … web page further includes code when mouse pointer over certain elements of bar graph (see with [0033-34;39; 20-21] - in response to detecting a user selection of the summary comments selectable UI item …), for example, detecting user moved mouse pointer over specific bar in bar graph and thereby hovering, one or more avatar images of users who posted the categorized submissions involved in composition of that bar can be displayed overlaid on the bar graph as long as mouse pointer remains stationary [0046]).
For motivation, see rejection of claim 1.
As to claim 3, Ball and Agrawal disclose receiving an indication of a selection of the comment (Agrawal: fig 1-7, [0007-47]: … user interface can provide mechanism through which user can click on or touch a particular submission in order to select that particular submission (receiving an indication of a selection of the comment) [0033] user interface includes control to cause his categorized submission, made through the activations of buttons, private [0047] … a private collection can be restricted to users who are members of a specified group and only members of such a group can view (see with [0033-34;39; 20-21; 47] - receiving an indication of a selection of the comment) and  upload video content to that private collection [0050] … user-selectable radio buttons are presented in visibility control 306 in association with first option “private anyone with link” (see with [0033; 47; 50] - receiving an indication of a selection of the comment) [0055; 71]); and
causing a display of a private messaging user interface with the user associated with the user profile, the private messaging user interface including a quotation comments selectable item corresponding to the comment and the media content item (Agrawal: fig 1-7, [0007-47]: … if the user’s submissions have been made private then users other than the submitter and the video presentation provider cannot see those submissions [0047] … a private collection can be restricted to users who are members of a specified group and only members of such a group can view and upload video content to that private collection (see with [0033-34;39; 20-21; 47; 50;55; 71] - the private messaging user interface including a quotation comments selectable item corresponding to the comment and the media content item) … users admitted to such groups by authenticating with commentary system using email addresses that have domains associated with those private groups (see with [0015;18] - causing a display of a private messaging user interface with the user associated with the user profile)  [0050] … server, upon receiving comments and ratings can tag or otherwise associate these submissions with timestamps that indicate temporal position at which video recording was currently playing at times that submissions received … tag or otherwise associate these submissions with the identities of users who submitted them (see with [0018] - based at least in part on the user profile) [0015] … server can generate or refresh video recording webpage to include, along with each submission, an indication of the identity of the user who generated the submission, the identity includes, for example, user name, graphical avatar icon specific to the user who possesses that identity (see with [0015;18; 20-21; 32] - including at least a profile avatar corresponding to the user profile that is associated with a user who created the comment at the particular time) [0018]).
For motivation, see rejection of claim 1.
As to claim 5, Ball and Agrawal disclose wherein the media content item is generated by a designated user corresponding to a designated user profile that is absent from the set of connected user profiles (Ball: fig 1-6 & fig 11-13 [0012-199]: fig 1-2 … a user of online social network may specify privacy settings (a designated user corresponding to a designated user profile) … privacy settings of social-graph element … or content objects associated with social-graph element can be accessed using online social network (the media content item is generated by a designated user corresponding to a designated user profile)… access or denial of access specified for particular users … all users (“public”) (a designated user corresponding to a designated user profile that is absent from the set of connected user profiles), no users (“private”), users of third-party systems 170 (a designated user corresponding to a designated user profile that is absent from the set of connected user profiles), particular applications e.g. third-party applications, external websites, other suitable users or entities or any combination (a designated user corresponding to a designated user profile that is absent from the set of connected user profiles) [0068] … an edge connecting a pair of nodes may represent relationship between the pair of nodes … any suitable edges 206 with any suitable attributes connecting user nodes 202 may represent a friendship, family … subscriber, reciprocal relationship, non-reciprocal relations, another suitable type of relationship or two or more such relationships [0045]; Agrawal: [0055; 71; 81; 84; 87-88]).
For motivation, see rejection of claim 1.
As to claim 6, Ball and Agrawal disclose wherein the designated user profile is associated with a number of follower user profiles in the entity graph exceeding a pre-determined threshold (Ball: fig 1-6 & fig 11-13 [0012-199]: fig 2-4 … an Author Verified signal up-ranks the comments of verified authors based on a user verification status of author (the designated user profile …) … signals may be based on number of followers of author in social-networking system (… is associated with a number of follower user profiles in the entity graph …) … further based on satisfaction of a threshold for author quality level, for example, may be proportional to the number of followers has up to a limit of 1.0 for threshold e.g. 100, 1000, 5000 or the like (… exceeding a pre-determined threshold) [0094-95]).
For motivation, see rejection of claim 1.
As to claim 7, Ball and Agrawal disclose wherein the designated user is third party publisher (Ball: fig 1-6 & fig 11-13 [0012-199]: fig 1-2 … user may interact with anything that is capable of being represented in social-networking system 160 or by external system of third-party system 170 which is separate from social-networking system 160 (see with [0037] - the designated user is third party publisher) [0034] … a third-party content object provider may include one or more sources of content objects communicated to client system (the designated user is third party publisher) [0037]).
For motivation, see rejection of claim 1.
As to claim 11-13 and 15-17, see similar rejection to claims 1-3 and 5-7, respectively, where the system is taught by the method.
As to claim 20, see similar rejection to claim 1 where the medium is taught by the method.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0139920 A1 to Ball et al. (“Ball”) in view of U.S. Patent Publication No. 2015/0245097 A1 to Agrawal et al. (“Agrawal”) and further in view of U.S. Patent Publication No. 2012/0158753 A1 to He et al. (“He”).  
As to claim 4, Ball and Agrawal disclose wherein the summary comments selectable UI item including a plurality of profile avatars (Agrawal: fig 1-7, [0007-47]: fig 1 … web page further includes code when mouse pointer over certain elements of bar graph (see with [0033-34;39; 20-21] - wherein the summary comments selectable UI item including …), for example, detecting user moved mouse pointer over specific bar in bar graph and thereby hovering, one or more avatar images of users who posted the categorized submissions involved in composition of that bar can be displayed overlaid on the bar graph as long as mouse pointer remains stationary (see with [0033-34;39; 20-21] - wherein the summary comments selectable UI item including a plurality of profile avatars) [0046] and see fig 1 Comment Bubble page with comments108-122 by Reinhold, Klaus, Iakm and Gyrgy next to users’ profile icon/avatars)
For motivation, see rejection of claim 1.
Ball did not explicitly disclose wherein the plurality of profile avatars are displayed in an order based on a ranking of a score of relationship affinity.
He disclose wherein the plurality of profile avatars are displayed in an order based on a ranking of a score of relationship affinity (He: fig 2-5, [0027-40]: … comment hosting process may assign a weighting score to each of user comments in list based on social graph information, user attributes and comment attributes … can assign a weighting score of 1.0 to comments made by a first user’s first degree friends (see with fig 2-5 - plurality of profile avatars are displayed in an order based on a ranking of a score of relationship affinity) … comment hosting process may adjust the order of the list of user comments based on weight scores, for example, ranking comments with higher weighting scores ahead of comments with lower weighting scores (see with fig 2-5 - plurality of profile avatars are displayed in an order based on a ranking of a score of relationship affinity) [0037] and see fig 2-5 and each comment has an author profile picture image (profile avatars) and see [0037] with fig 1-5 examples of comments with profile avatars such that he plurality of profile avatars are displayed in an order based on a ranking of a score of relationship affinity).
Ball and Agrawal and He are analogous art because they are from the same field of endeavor with respect to commentary.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hel into the method by Ball wand Agrawal.  The suggestion/motivation would have been to provide comments on top of list that is most relevant to a viewer and present user comments to a user based on the user’s social graph information (He: [0027]).
As to claim 14, see similar rejection to claim 4 where the system is taught by the method.
Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0139920 A1 to Ball et al. (“Ball”) in view of U.S. Patent Publication No. 2015/0245097 A1 to Agrawal et al. (“Agrawal”) and further in view of U.S. Patent Publication No. 2011/0161987 A1 to Huang et al. (“Huang”).
As to claim 8, Ball and Agrawal disclose the method of claim 1.
For motivation, see rejection of claim 1.
Ball did not explicitly disclose determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device, the previous notification corresponding to a second comment; and generating a subsequent notification on the client device in response to receiving a third comment for the media content item.
Huang discloses determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale has plurality of levels associated with specified number of events and number of events required to reach a next level … levels defined in terms of total number of events since a first event or rate of events over time e.g. number of events in the last week, day, hour, minute, etc (determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device) … for each level, there is a rate in which notification of events are sent to user and, thus, while total number of events is above a number specified at the ith level and below number of the i+1th level, or equivalent, within range set for the ith level, the event notifications are send at the rate for ith level  [0046] … event log 160 includes various different types of information … parties involved in interaction from user A to user B and user B to user A … event type or interaction type e.g. comments, photos, wall posts … timestamps for event e.g. the time log entry created , updated, etc  [0042] … time stamps further include an unread count, count of how many notifications have been provided to user that still have not been read by user … tracked by detecting when user clicks on link in notification … record of event count include count of all events and/or all events of particular type and/or events associated with particular content item or interaction (such as a comment(s)) [0043]  … fig 5 [0010; 42-43; 46]), 
the previous notification corresponding to a second comment (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … here, the user receives a notification for the first five events (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … five or n comments) and then only notifications of the 25th, 50th [0050] … notification scale can be implemented as formula, function, or set of rules defining levels used/stored, for example (see table [0051-52] … here, function indicates rate of notification per events (see with [0042-43;46] – comments) and in level 1, while the count of events is between zero and 100, notifications are sent a rate of one notification per one event (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … 100 or n comments) [0052]); and
generating a subsequent notification on the client device in response to receiving a third comment for the media content item (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … here, the user receives a notification for the first five events (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … five or n comments) and then only notifications of the 25th, 50th [0050] … notification scale can be implemented as formula, function, or set of rules defining levels used/stored, for example (see table [0051-52] … here, function indicates rate of notification per events (see with [0042-43;46] – comments) and in level 1, while the count of events is between zero and 100, notifications are sent a rate of one notification per one event (see with [0042]- can include rate of events over time - the previous notification corresponding to a second third … 100 or n comments) [0052]).
Ball, Agrawal and Huang are analogous art because they are from the same field of endeavor with respect to notifications.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the strategies by Huang into the method by Ball and Agrawal.  The suggestion/motivation would have been to provide notification scale adapted to manage situation of user with large number of connections e.g. celebrity and user with only a few friends so each user can have one or more notification scales specific to her/him (Huang: [0048]).
As to claim 9, Ball, Agrawal and Huang disclose wherein the second comment is associated with a second user profile from the set of connected profiles, the third comment is associated with a third user profile from the set of connected profiles (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale for particular friend or user-specified group of particularly important friends can be defined by user and set by system e.g. system-defined important friend scale defined on affinity scores or ratings by user e.g. all users rated as “1” as highest importance/affinity, all users rate “10” as lowest importance/affinity (see with [0042-43;46] - wherein the second comment is associated with a second user profile from the set of connected profiles, the third comment is associated with a third user profile from the set of connected profiles) and so forth and user can adjust settings in his profile to indicate preferences [0062]).
For motivation, see rejection of claim 8.
As to claim 10, Ball, Agrawal and Huang disclose wherein the pre-determined time period is three hours  (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale has plurality of levels associated with specified number of events and number of events required to reach a next level … levels defined in terms of total number of events since a first event or rate of events over time e.g. number of events in the last week, day, hour, minute, etc (see with [0050-55] - wherein the pre-determined time period is one two three n hours) … for each level, there is a rate in which notification of events are sent to user and, thus, while total number of events is above a number specified at the ith level and below number of the i+1th level, or equivalent, within range set for the ith level, the event notifications are send at the rate for ith level  [0046] … event log 160 includes various different types of information … parties involved in interaction from user A to user B and user B to user A … event type or interaction type e.g. comments, photos, wall posts … timestamps for event e.g. the time log entry created , updated, etc  [0042]).
For motivation, see rejection of claim 8.
As to claims 18-19, see similar rejection to claims 8-9, respectively, where the system is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455